HUBBARD-JOWERS V. STARFIRE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-462-CV



KAREN HUBBARD-JOWERS	APPELLANT



V.



STARFIRE ENTERPRISES, LTD.	APPELLEE



------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Karen Hubbard-Jowers’s notice of appeal indicates that she is attempting to appeal from the trial court’s orders “rendered on or about December 19, 2006, concerning the issuance and enforcement of a writ of sequestration, failure to dissolve writ of sequestration, and/or failure to dismiss for want of subject-matter jurisdiction.”  However, the trial court clerk has informed this court that no written orders have been signed.

A trial court’s oral pronouncement is not an acceptable substitute for a written order.  
Emerald Oaks Hotel/Conference Ctr., Inc. v. Zardenetta
, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); 
McCormack v. Guillot
, 597 S.W.2d 345, 346-47 (Tex. 1980) (orig. proceeding).  Accordingly, appellant’s notice of appeal is premature.  
See
 
Tex. R. App. P.
 26.1, 27.1(a); 
Harrison v. TDCJ-ID
, 134 S.W.3d 490, 491 (Tex. App.—Waco 2004, order).  A prematurely filed notice of appeal is not effective until the appellate deadline is triggered and therefore does not vest this court with jurisdiction over the appeal.  
See
 
Tex. R. App. P
.
 
25.1(b), 27.1(a); 
see also Ex parte Wiley
, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no pet.) (dismissing appeal from trial court’s oral denial of motion to dismiss and application for habeas relief for want of jurisdiction).

On December 28, 2006, we notified appellant that the appeal was subject to dismissal for want of jurisdiction and gave appellant twenty days to correct this defect in the record.  
See
 
Tex. R. App. P.
 44.3, 44.4(a)(2).  Appellant has not tendered or filed any signed orders from the trial court.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: February 8, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.